DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (CN 106406154 A).
In claim 1, Ma discloses in Figs. 1-2, a debug system (10), comprising: 
a debug card (100), configured to display a debug result (display unit 310) corresponding to a debug code (execute a different program), wherein the debug card comprises: 
a first port (a port coupling 100 to 300 via 200 in Fig. 1), having a first pin (PD P1 see Fig. 2) and a second pin (PD P2), wherein an identification signal (In FIG. 2, the switch 110 will selectively according to the control signal CTRL multi-function pin of the chip to be tested 150 IC P1 and IC P2 coupled to simulator 250 a first set of pin PG1 (i.e., pin ICE P1 and ICE P2) or peripheral element 120 pin PD P1 and PD P2) having a first logic level is applied to the first pin (PD P1); and 
an electronic device (300), comprising: a processor (320), configured to perform a debug operation to provide the debug code (program); and 
a second port (a port coupling 300 to 100 via 200 in Fig. 1), coupled to the processor (320 via bridge 200), having a third pin (ICE P3) and a fourth pin (ICE P4), wherein when the second port is electrically connected to the first port (Fig. 1 shows 100 coupled to 300 via the bridge 200), the third pin receives the identification signal and provides the debug code (program) to the first port (via switch 110) through the fourth pin (ICE P4)  according to the identification signal, wherein the second pin (PD P2) is configured to receive the debug code (program).
In claim 5, Ma further discloses the debug system according to claim 1, wherein when the second port is electrically connected to the first port (via bridge 200), the first pin (PD P1) is electrically connected to the third pin (ICE P3) and the second pin (PD P2) is electrically connected to the fourth pin (ICE P4).

Allowable Subject Matter
Claims 2-4 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

        Related Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Gettemy et al. (US 8294482 B2) teaches systems and methods for testing a peripheral in accordance with a high-speed serial interface protocol are provided. A test system can test a peripheral by providing user-specified control over a test processor (which is substantially the same processor the peripheral will interface with when installed) to test, calibrate, or both test and calibrate the peripheral. The test processor can communicate with the peripheral according to the high-speed serial interface protocol, thereby effectively providing an actual "in-device" environment for testing and/or calibrating the peripheral.
Xu et al. (US 20130305088 A1) teaches a testing card includes a power interface, a plurality of serial ports connected to a plurality of test instruments. The microprocessor includes a processing unit having been burnt with a plurality of test programs, the processing unit is configured to execute one of the test programs according a user selection and generate a test command, and a serial ports management unit configured to convert the test command into a control signal, and send the control signal to a corresponding test instrument via the corresponding one of the serial port to control the test instrument to test a target device. An electronic device using the test card is also provided.
Rample et al. (US 9684578 B2) teaches embedded Universal Serial Bus (USB) debug (EUD) for multi-interfaced debugging in electronic systems are disclosed. Electronic systems contain complex integrated circuits (ICs) that require extensive testing and debugging to ensure good quality and performance. In exemplary aspects, an EUD is provided in an electronic system. The EUD is configured to send control information to and/or collect debugging information from multiple internal debugging interfaces in the electronic system. The EUD is also configured to convert the debugging information into a USB format so that the debugging information can be externally accessed through a USB interface provided by the electronic system. The EUD can provide non-invasive monitoring of the electronic system. The electronic system is able to use a USB port for communications in a mission mode while EUD is enabled. Additionally, the electronic system can turn on or off all system clocks during power-saving mode while the EUD continues to function. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIBOL TAN/Primary Examiner, Art Unit 2844